             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


WELLS FARGO BANK, N.A.,                 *
                                         ★

                                         ★
     Plaintiff,
                                        *


           V.                           *                CV 117-149
                                        *


                                        *
ASHLEY N. JERNIGAN,
                                        *

                                        *
     Defendant.



                                     ORDER




     On April 25, 2018, the Court entered a Consent Order at the

request of both parties.           (Doc. 20.)      That Order stayed the case

for 150 days and permitted Plaintiff to move the Court to enter

judgment     against    Defendant     for    the    damages   alleged   in   its

complaint.    (Id. at 2.)      The purpose of the stay was to facilitate

time for the parties to reach a settlement agreement.               On July 24,

2018,   Plaintiff      filed   a   status    report    indicating   settlement

discussions were still ongoing.              (Doc. 21.)       The 150-day stay

expired on September 22, 2018.               Since then neither party has

submitted any filings.         The Court now ORDERS the parties to file a

joint status report updating the Court on the parties' settlement

negotiations.     The parties shall file their joint status report

within fourteen days from the date of this Order.
    ORDER ENTERED at Augusta, Georgia, this           ay of October,

2018.




                                   J.   RA    'HALL, CHIEF JUDGE
                                   UNITED     ?ATES DISTRICT COURT
                                    OUTHE     DISTRICT OF GEORGIA
